Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                           Nos. 04-19-00337-CR & 04-19-00338-CR

                       Ronald Edward COUNTY, a.k.a. Ronald Wilson,
                                       Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2016CR6020 & 2018CR1609
                       Honorable Kevin M. O’Connell, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

      In accordance with this court’s memorandum opinion of this date, the trial court’s
judgments are AFFIRMED, and counsel’s motion to withdraw is GRANTED.

        The trial court clerk is ORDERED to prepare and file a corrected bill of costs reflecting
that no court-appointed attorney’s fees are assessed against Ronald Edward County, a.k.a. Ronald
Wilson, in trial court cause number 2018CR1609.

       SIGNED May 6, 2020.


                                                _____________________________
                                                Irene Rios, Justice